               Case 5:19-cv-03173-EFM Document 27 Filed 02/24/21 Page 1 of 2




                                IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF KANSAS


   HARABIA JABBAR JOHNSON,

                        Petitioner,




   vs.                                                                   Case No. 19-CV-3173-EFM

   JEFF ZMUDA, SECRETARY,
   KANSAS DEPARTMENT OF
   CORRECTIONS,

                        Respondent.




                                       MEMORANDUM AND ORDER

           Before the Court is Petitioner Harabia Jabbar Johnson’s Application for Certificate of

Appealability (Doc. 23). A court may only grant a COA “if the applicant has made a substantial

showing of the denial of a constitutional right.”1 A petitioner satisfies this burden if “ ‘reasonable

jurists would find the district court’s assessment of the constitutional claims debatable or

wrong.’ ”2 For the reasons explained in the Court’s Memorandum & Order filed on December 15,




          1
            28 U.S.C. § 2253(c)(2). A “final order in a habeas corpus proceeding in which the detention complained
of arises out of process issued by a State court” is not appealable unless a circuit justice or a circuit or district judge
issues a COA. See 28 U.S.C. § 2253(c)(1)(A).
           2
               Saiz v Ortiz, 392 F.3d 1166, 1171 n.3 (10th Cir. 2004) (quoting Tennard v. Dretke, 524 U.S. 274, 282
(2004)).
         Case 5:19-cv-03173-EFM Document 27 Filed 02/24/21 Page 2 of 2




2020 (Doc. 20), the Court concludes that Petitioner has not made a substantial showing of the

denial of a constitutional right. The Court therefore denies a COA.

       IT IS THEREFORE ORDERED that Petitioner Harabia Jabbar Johnson’s Application

for Certificate of Appealability (Doc. 23) is DENIED.

       IT IS SO ORDERED.

       Dated this 24th day of February, 2021.

       This case is closed.




                                                      ERIC F. MELGREN
                                                      UNITED STATES DISTRICT JUDGE




                                                -2-
